DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 05/13/2022 is/are being considered by the examiner.
Claims 10-28 are pending:
Claims 1-9 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are partially persuasive.  Part of the 35 USC 112b rejections of record has been withdrawn. 
The office explicitly notes that Claim 10 line1 introduces “an annular outer turbine casing” as an intended working environment, and that claim 28 line 3 is reciting the annular outer turbine casing of claim 10 while moving the structure from an intended working environment interpretation and into a required structure; however the antecedent basis indication must be definite.

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejections by Burkhardt (US 4,841,726) have been fully considered. 
Applicant asserts, page 5, that the chambers of Burkhardt extend “longitudinally along turbine housing structure, not circumferentially”, and therefore fails to disclose the claim subject matter of claim 1.
Applicant’s assertion is not commensurate in scope to the claim language. While the direction of the primary axis of the chambers 33, 33’, 33’’ extend is longitudinally, the claim language merely requires that “at least one tube extending circumferentially around the annular outer turbine casing” of which the chambers 33, 33’, 33’’ do extend circumferentially around the casing, as best seen in Fig5-7, as the tubes as practiced are three dimensional structures that extend at least all of the axial/circumferential/radial directions.
Applicant asserts, page 5-6, that strips 37, 37’, 37’’ extend longitudinally instead of “extending over a circumferential portion”.
Applicant’s assertion is not commensurate in scope to the claim language. While the direction of the primary axis of the strips 37, 37’, 37’’ extend is longitudinally, the claim language does not require that the primary extension of the strips extend circumferentially, as best seen in Fig5-7, as the strips as practiced are three dimensional structures that extend in at least all of the axial/circumferential/radial directions.
Applicant asserts, page 5-6, that strips 37, 37’, 37’’ fail to be disclosed as “located radially between the radially inner wall and the radially outer wall”.
The office respectfully disagrees. As indicated in the prior office action and as best seen in Fig5-7, stirps 37, 37’, 37’’ are radially between the radially inner wall 13 and the radially outer wall that contains openings 34.
Applicant asserts, page 6, that Burkhardt fails to teach the first and second air conveying duct due to wall 37 separates tubes 33 from chambers 36.
The office respectfully disagrees. As cited in the prior office action and as can be best seen in Fig5-7, tubes 33 and chambers 36 are two different air conveying ducts.
Applicant asserts, page 6, that chambers 36 do not disclose the claimed second air conveying duct as chambers 36 do not extent “from the air inlet of the at least one tube to beyond the first air conveying duct”.
Applicant’s assertion is not commensurate in scope to the claim language. The cited limitation from claim 10 is establishing a direction, as opposed to establishing end points, for the extension of the second air conveying duct.
Applicant asserts, page 6, that due to chambers 36 is not supplied by flow K that the chamber fails to disclose the second air conveying duct of the at least one tube, and as part of this concept that there is a lack of cold air separation from the air inlet.
Applicant’s assertion is not commensurate in scope to the claim language. The claim language of claim 10 does not require both of the first and the second air conveying duct to be fluidly supplied via the air inlet, but rather that the at least one tube has an inlet and that there are at least the first/second air conveying ducts that are physically arranged within the tube as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28
L3, amend as follows “[[an]]the annular outer turbine casing according to claim 10” as the presented claim language renders the claim indefinite, as the metes and bounds of the claim are unknown, as there are multiple issues regarding antecedent basis and unknown scope of recited structure.
The office explicitly notes that Claim 10 line1 introduces “an annular outer turbine casing” as an intended working environment, and that claim 28 line 3 is reciting the annular outer turbine casing of claim 10 while moving the structure from an intended working environment interpretation and into a required structure; however the antecedent basis indication must be definite.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-20, 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhardt (US 4,841,726).
Claim 10
Burkhardt discloses:
“A device for cooling an annular outer turbine casing (best seen Fig5-7), the device comprising: 
at least one tube extending circumferentially around the annular outer turbine casing (chambers 33, 33’, 33’’, turbine housing 10) and having an air inlet intended for conveying cooling air (openings 34), the at least one tube having a radially inner wall (inner wall 13) provided with cooling air discharge openings (bores 11) and a radially outer wall arranged radially opposite the radially inner wall (outer wall that contains openings 34), 
an air inlet manifold (best seen Fig10, channel 8, air inlet manifold flow near labels 34), the air inlet of the at least one tube opening into the air inlet manifold (best seen Fig10), 
characterized in that the at least one tube comprises an intermediate wall extending over a circumferential portion of the at least one tube from the air inlet of the at least one tube (best seen Fig5-7, strip 37, 37’, 37’’), the intermediate wall being located radially between the radially inner wall and the radially outer wall (best seen Fig5-7), the radially inner wall and the intermediate wall forming a first air conveying duct (best seen Fig5-7, chamber 33), the radially outer wall and the intermediate wall forming a second air conveying duct extending circumferentially (best seen Fig5-7, chamber 36), from the air inlet of the at least one tube to beyond the first air conveying duct (best seen Fig5-7), 
wherein the intermediate wall has a first end through which it is connected to the air inlet manifold (best seen Fig5-7, 10), and a second end circumferentially remote from the first end, the second end joining the radially inner wall (best seen Fig5-7).”
Claim 11
Burkhardt discloses: “The device according to claim 10, wherein the intermediate wall extends circumferentially over an angle between 0 and 45 [degree symbol] from the air inlet (best seen Fig7), the radially inner wall and the radially outer wall each extending at an angle between 0 and 90 [degree symbol] from the air inlet (best seen Fig7).”
Claim 13
Burkhardt discloses: “The device according to claim 11, wherein a cross-section of the at least one tube decreases with a circumferential position relative to the air inlet (best seen Fig6/7, the cross-section of each of chambers 33/36 decrease circumferentially from their respective central maximums).”
Claim 15
Burkhardt discloses: “The device according to claim 11, wherein a cross-section of the at least one tube and the first air conveying duct and the second air conveying duct is substantially square (best seen Fig5) or rectangular (best seen Fig6/7).”
Claim 18
Burkhardt discloses: “The device according to claim 11, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 12
Burkhardt discloses: “The device according to claim 10, wherein a cross-section of the at least one tube decreases with a circumferential position relative to the air inlet (best seen Fig6/7, the cross-section of each of chambers 33/36 decrease circumferentially from their respective central maximums).”
Claim 16
Burkhardt discloses: “The device according to claim 12, wherein a cross-section of the at least one tube and the first air conveying duct and the second air conveying duct is substantially square (best seen Fig5) or rectangular (best seen Fig6/7).”
Claim 19
Burkhardt discloses: “The device according to claim 12, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 14
Burkhardt discloses: “The device according to claim 10, wherein a cross-section of the at least one tube and the first air conveying duct and the second air conveying duct is substantially square (best seen Fig5) or rectangular (best seen Fig6/7).”
Claim 20
Burkhardt discloses: “The device according to claim 14, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 17
Burkhardt discloses: “The device according to claim 10, …”
The following recitation(s)/limitation(s) “… characterized in that the first air conveying duct and the second air conveying duct are additively manufactured with the at least one tube” is/are considered a product-by-process claim, and as the determination of patentability is based on the product itself, the structure disclosed anticipates/renders obvious the claimed structure as the disclosed structure appears to be the same or similar to that claimed, see MPEP 2113.
Claim 27
Burkhardt discloses: 
“A turbine assembly (best seen Fig1-7, 10, turbine housing 10, turbine blades 15), comprising 
the annular outer turbine casing according to claim 10 (turbine housing 10) and 
the device for cooling the annular outer turbine casing according to claim 10 (see claim 10), located radially outside the annular outer turbine casing (best seen Fig1-7,10), 
the air discharge openings being oriented towards the annular outer turbine casing (best seen Fig5-7).”
Claim 28
Burkhardt discloses: 
“A turbine for a turbomachine (turbine 5), comprising 
an annular outer turbine casing (turbine housing 10) and 
the device according to claim 10 for cooling the annular outer turbine casing (see claim 10) located radially outside the annular outer turbine casing (best seen Fig1-7,10), 
the air discharge openings being oriented towards the annular outer turbine casing (best seen Fig5-7).”


Allowable Subject Matter
Claim 21-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21-25
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “each tube being axially offset from each other tube” in combination with the remaining limitations of the claim.
Claim 26 would be allowable based on dependency.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                 

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745